Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: patentability resides, at least in part, in an interface system for a helmet mounting system comprising a helmet strap assembly including a strap, a helmet shroud includes a shroud interface assembly comprising a high speed data interface having a plurality of high speed contacts; a battery mount assembly comprising a hot shoe portion which is configured to mate with a hot shoe receiver of a battery pack, the hot shoe portion comprises a high speed data interface having a plurality of high speed contacts which is configured to be electrically coupled to high speed contacts on a hot shoe receiver of the battery pack when the second hot shoe portion is coupled with the hot shoe receiver of a battery pack, in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833